                                                                                                  about:blank
          Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 1 of 66




1 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                  about:blank
          Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 2 of 66




2 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                  about:blank
          Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 3 of 66




3 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                  about:blank
          Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 4 of 66




4 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                  about:blank
          Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 5 of 66




5 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                  about:blank
          Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 6 of 66




6 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                  about:blank
          Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 7 of 66




7 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                  about:blank
          Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 8 of 66




8 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                  about:blank
          Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 9 of 66




9 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 10 of 66




10 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 11 of 66




11 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 12 of 66




12 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 13 of 66




13 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 14 of 66




14 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 15 of 66




15 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 16 of 66




16 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 17 of 66




17 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 18 of 66




18 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 19 of 66




19 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 20 of 66




20 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 21 of 66




21 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 22 of 66




22 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 23 of 66




23 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 24 of 66




24 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 25 of 66




25 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 26 of 66




26 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 27 of 66




27 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 28 of 66




28 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 29 of 66




29 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 30 of 66




30 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 31 of 66




31 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 32 of 66




32 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 33 of 66




33 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 34 of 66




34 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 35 of 66




35 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 36 of 66




36 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 37 of 66




37 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 38 of 66




38 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 39 of 66




39 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 40 of 66




40 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 41 of 66




41 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 42 of 66




42 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 43 of 66




43 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 44 of 66




44 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 45 of 66




45 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 46 of 66




46 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 47 of 66




47 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 48 of 66




48 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 49 of 66




49 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 50 of 66




50 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 51 of 66




51 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 52 of 66




52 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 53 of 66




53 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 54 of 66




54 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 55 of 66




55 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 56 of 66




56 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 57 of 66




57 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 58 of 66




58 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 59 of 66




59 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 60 of 66




60 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 61 of 66




61 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 62 of 66




62 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 63 of 66




63 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 64 of 66




64 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 65 of 66




65 of 66                                                                                   11/27/2019, 9:08 AM
                                                                                                   about:blank
           Case 19-33926-bjh7 Doc 1 Filed 11/27/19   Entered 11/27/19 09:20:56   Page 66 of 66




66 of 66                                                                                   11/27/2019, 9:08 AM
